Citation Nr: 1104809	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-30 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for service-connected left knee arthrosis manifested by 
loss of extension.

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected left knee laxity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

In the May 2007 rating decision, the RO granted service 
connection for left knee arthrosis and left knee laxity, both 
rated as 10 percent disabling and both effective April 2, 2006, 
the date VA received the Veteran's claims.  The Veteran disagreed 
with the assigned disability ratings contending that his 
disabilities were worse than rated by the RO and perfected an 
appeal.  In April 2010, the Veteran and his representative 
presented testimony in support of the Veteran's claims at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ).  A transcript of the hearing has been associated with the 
Veteran's VA claims folder.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee arthrosis is 
manifested by limitation of extension measured as 0 degrees in 
May 2006, 10 degrees in January 2007 and 12 degrees in April 
2008.   

2.  The Veteran's service-connected left knee laxity is 
manifested by frequent locking and occasional giving way.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 
percent for service-connected left knee arthrosis are not met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.45, 
4.71a, Diagnostic Codes 5003, 5261 (2010).

2.  The criteria for an initial disability rating in excess of 10 
percent for service-connected left knee laxity are met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.45, 
4.71a, Diagnostic Codes 5003, 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that his left knee disabilities 
are worse than the RO has rated them and he seeks increased 
initial disability ratings for his service-connected left knee 
arthrosis and left knee laxity.  The Board will first address 
some preliminary matters and then render a decision on the issues 
on appeal.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Veteran's claims arise from his disagreement with initial 
disability ratings.  The United States Court of Appeals for the 
Federal Circuit and the United States Court of Appeals for 
Veterans Claims (Court) have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. 
Peake, 22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  The Board observes that the Veteran has 
not contended, nor does the record indicate, that his claim has 
been prejudiced by a lack of notice.  See Goodwin supra at 137 
[Where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements].

In further support of the Board's finding of no prejudice to the 
Veteran, the Board notes that the RO notified the Veteran in a 
May 2006 letter of VA's duties to assist and inform the Veteran.  
Specifically, the Veteran was told how to substantiate a claim 
for service connection and he was informed how VA determines a 
disability rating and an effective date.  The Veteran was also 
informed how VA would assist him in gathering evidence to 
substantiate his claim by obtaining records from VA, military and 
other federal and state agencies, and from private medical or 
employment providers, and he was informed how VA would provide 
him with medical examinations if they were deemed to be necessary 
to his claim.

The record demonstrates that VA has obtained the Veteran's 
service treatment records and VA treatment records pertaining to 
his claimed disabilities.  The Veteran was provided two VA 
compensation and pension examination provided in January 2007 and 
April 2008 in addition to VA treatment records indicating the 
status of the Veteran's left knee after arthroscopy, MRI and x-
ray examination.  As is discussed in greater detail below, the 
Board finds that the medical evidence is sufficient to provide a 
basis for adjudicating the Veteran's claims.

The Veteran has been represented during the pendency of his 
claims and has been informed by VBA of the law and regulations 
that apply to his claims.  As noted in the Introduction, the 
Veteran and his representative presented evidence before the 
undersigned.  For those reasons, the Board finds that VBA 
satisfied the duties to assist and notify the Veteran, and that 
all due process has been provided.  The Board will proceed to a 
decision on the claims on appeal.

Entitlement to an initial disability rating in excess of 
20 percent for service-connected left knee arthrosis.

Entitlement to an initial disability rating in excess of 
10 percent for service-connected left knee laxity.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2010) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2010). See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance. According to this regulation, 
it is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to these elements. In addition, the 
regulations state that the functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran undertaking the motion.  See 38 C.F.R.  § 
4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability. It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint. 38 C.F.R. § 4.59 
(2010).

Assignment of diagnostic code

On appeal are the Veteran's two distinct service-connected left 
knee disabilities.  The first, left knee arthrosis, is currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5261 [Leg, 
limitation of extension of] as 20 percent disabling.  In 
addition, the Veteran's left knee laxity is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 [Knee, other impairment 
of: Recurrent subluxation or lateral instability] as 10 percent 
disabling.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Preliminarily, the Board notes that Veteran's representative 
indicated in a March 2010 submission in lieu of VA Form-646 that 
the Veteran's disabilities regarding arthritis and service-
connected limitations of flexion and extension should be grouped 
and rated under Diagnostic Code 5256 [Knee, ankylosis of].  The 
Board observes that ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure." See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987); see also 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing Dorland's 
Illustrated Medical Dictionary (27th ed. 1988) at 91).  The Board 
finds that there is no evidence in the record that the Veteran's 
left knee has been diagnosed with ankylosis and, therefore, finds 
that application of Diagnostic Code 5256 is not warranted by the 
medical evidence of record.

The Veteran's left knee limitation of motion has been measured by 
the most recent VA examiner as 12 degrees of extension, and the 
Veteran's left knee has been diagnosed as having instability 
manifested by frequent locking and occasional giving way.  The 
Board finds that the medical evidence supports a finding that 
Diagnostic Codes 5260 and 5257 is appropriate.

Specific schedular criteria

Under Diagnostic Code 5003, arthritis, degenerative, 
substantiated by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) for 
the specific joint(s) involved. When, however, the limitation of 
motion of the specific joint(s) involved is noncompensable under 
the appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. With X-ray evidence of 
involvement of 2 or more major joints, with occasional 
incapacitating episodes, a 20 percent rating will be assigned. 
With X-ray evidence of involvement of 2 or more major joints, a 
10 percent rating will be assigned. The 20 percent and 10 percent 
ratings based on X-ray findings will not be combined with ratings 
based on limitation of motion. Diagnostic Code 5003, Note (1).

Under Diagnostic Code 5257, other impairment of the knee, 
recurrent subluxation or lateral instability that is slight is 
assigned a 10 percent rating. Moderate recurrent subluxation or 
lateral instability is assigned a 20 percent rating. Severe 
recurrent subluxation or lateral instability is assigned a 30 
percent rating.

Under Diagnostic Code 5261, extension of the leg limited to 15 
degrees warrants a 20 percent rating; where extension is limited 
to 20 degrees, a 30 percent rating is assigned; where extension 
is limited to 30 degrees, a 40 percent rating is assigned; and, 
where extension is limited to 45 degrees, a 50 percent rating is 
assigned.

VA's General Counsel has issued multiple opinions which are also 
relevant to the rating of the Veteran's left knee disabilities. 
The first indicates that a disability rated under Diagnostic Code 
5257 may be rated separately under Diagnostic Codes 5260, 
limitation of flexion of the knee, and 5261, limitation of 
extension of the knee. See VAOGCPREC 23- 97.

Another opinion states that separate disability ratings may be 
assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for 
disability of the same joint without violating the provisions 
against pyramiding at 38 C.F.R. § 4.14. See VAOPGCPREC 9-04.

Normal range of knee motion is 140 degrees of flexion and zero 
degrees of extension. 38 C.F.R. § 4.71, Plate II.

Analysis

Clarification of issues

Evidence of record shows that the Veteran injured his left knee 
during recruit training on active duty.  The Veteran's left knee 
is service-connected for three separate and distinct 
disabilities, including the two disabilities that are the subject 
of this appeal.  The Veteran's left knee arthrosis is service-
connected for limited range of motion for extension and 
separately service-connected for limited range of motion for 
flexion.  As noted above, VA's General Counsel has issued an 
opinion finding that a veteran is entitled to separate disability 
ratings under Diagnostic Code 5260 and Diagnostic Code 5261 for 
disability of the same joint without violating the provisions 
against pyramiding at 38 C.F.R. § 4.14. See VAOPGCPREC 9-04.  
Only the issue of limited range of motion for extension is on 
appeal in this matter.  The Veteran's service-connected left knee 
laxity is also on appeal.  Also as noted above, VA General 
Counsel has issued an opinion finding that a veteran is entitled 
to a separate disability rating for laxity in addition to 
disability ratings for lack of range of motion under Diagnostic 
Codes 5260 and 5261. See VAOGCPREC 23- 97.  Board will address 
both left knee disabilities that are on appeal in the same 
analysis beginning with a review of the medical evidence of 
record.

Medical evidence

Medical evidence of record includes an October 2005 VA orthopedic 
treatment note stating that the Veteran suffered a chronic injury 
to his left knee that resulted in varus laxity at 30 degrees of 
flexion without evidence of effusion or gross deformity.  A 
December 2005 VA orthopedic treatment note reporting the results 
of an MRI and x-ray results showing "moderately advanced DJD 
[degenerative joint disease]."  A January 2006 VA orthopedic 
note reports MRI results show medial meniscus degenerative 
changes with an "ocd" [osteochondritis dissecans] of the medial 
femoral condyle.  February 2006 VA treatment notes report the 
results of an arthroscopy indicating a post-operation result of 
"medial meniscal tear" in addition to "grade 4 chondromalacia 
of the medial femoral condyle."  A February 2006 VA physical 
therapy note reports a diagnoses of "osteoarthritis involving 
the knee" and "abnormality of gait."  The record shows that 
Veteran's claim was received by VA on 21 April 2006. 

A May 2006 VA treatment note in follow-up of the February 2006 
arthroscopy indicates the Veteran's left knee range of motion was 
0-110 degrees with minimum pain, no instability, and residual 
pain due to arthritis.  A January 2007 x-ray shows severe 
degenerative changes in the Veteran's left foot.  A January 2007 
VA compensation and pension (C&P) examination report showed 
"some" swelling and effusion, tenderness along the medial joint 
line of the left knee and a positive test for instability.  The 
reported range of motion was "- 10 degrees" of full extension.  
The examiner reported that the Veteran's left knee included 
"moderate arthritis" and found no additional functional 
impairment due to pain, weakness, fatigueability, incoordination 
or flare-ups.

An April VA C&P examination reported that the Veteran 
occasionally uses a knee brace on his left knee, walks with a 
"severe" limp that includes a "toes-in" gait.  The Veteran was 
reported to be able to walk about one-half a block or stand for a 
20 minute period or climb 3-4 steps before feeling painful 
symptoms and an inability to walk, stand or climb any further.  
The Veteran also told the examiner that his knee frequently locks 
and "infrequently" gives out, and that he experiences swelling 
about every 3 days.  The range of motion reported included 12 
degrees extension.  The examiner added that the ranges of motion 
during "passive, active, and three repetitive motions are the 
same."  He also stated that "[T]here is no additional 
functional impairment due to pain, weakness, fatigability, 
incoordination, or flare-ups."  The examiner noted that were no 
incapacitating episodes or radiation of pain, and no neurologic 
findings were reported.  The examiner noted that the Veteran was 
unemployed at the time of the examination, but reported that the 
Veteran was "able to perform desk type work."

The Veteran testified that his pain was "9-10" on a scale of 1-
to-10; that he can "hardly bend his knee" and it often "goes 
out."  See hearing transcript at pages 3-4.  He testified that 
he wears a knee brace "all the time," and can't fully extend 
his knee for fear of "locking" it.  See hearing transcript at 
pages 5 and 7.  The Veteran testified that he does not use a 
cane, that he walks with a limp "all the time," and that the 
pain and swelling were worse at night.  See hearing transcript at 
pages 12-13.  The Veteran testified that he walked with his toes 
in to help alleviate pain.  See hearing transcript at page 15.  

Left knee arthrosis - extension

As noted above, the Veteran's left knee arthrosis manifested by 
limited range of extension is currently rated as 20 percent 
disabling.  A higher 30 percent disability rating is warranted 
when the medical evidence reveals that knee extension is limited 
to 20 degrees.  The January 2007 VA examiner reported the Veteran 
could extend to 10 degrees and the April 2008 examiner reported 
extension of 12 degrees.  A May 2006 treatment report indicated 
extension to 0 degrees.  Thus, the worst range of motion reported 
does not meet the criteria for a 20 percent disability rating.  
The RO, however, has provided the Veteran with the benefit of the 
doubt by finding that although the 12 degrees of limited 
extension did not meet the criteria for a higher disability 
rating, it more closely corresponded to the higher 20 percent 
disability rating criteria than the 10 percent disability rating 
criteria.  The Board will not change the assigned rating, but 
observes that the Veteran's left knee extension does not meet the 
criteria for a 30 percent or 50 percent disability rating, nor do 
the ranges of motion contained in the medical evidence of record 
more closely correspond to the criteria for a disability rating 
in excess of 20 percent disabling.

For those reasons, the Board finds that the medical evidence does 
not support a finding that the Veteran is entitled to a 
disability rating in excess of 20 percent for left knee arthrosis 
manifested by limited range of extension.

Left knee laxity

The Veteran's service-connected left knee laxity is currently 
rated as 10 percent disabling under Diagnostic Code 5257.  A 
higher 20 percent disability rating is warranted when the 
evidence shows the knee instability is 'moderate' and a 30 
percent disability rating is assigned when the knee instability 
is shown to be 'severe.'  The Board observes in passing that 
"moderate" is defined as "of average or medium quality, amount, 
scope, range, etc." See Webster's New World Dictionary, Third 
College Edition (1988) 871. Although the word "severe" is not 
defined in VA regulations, "severe" is generally defined as "of a 
great degree: serious." See Webster's Ninth New Collegiate 
Dictionary (1990) 1078.

The April 2008 examiner reported the Veteran stated that his left 
knee locks on a frequent basis and gives way less frequently.  
The Veteran testified that he can't extend the leg "because it 
would just lock."  See hearing transcript at pages 7 and 12.  
The undersigned Board Member saw that the Veteran almost fell on 
his way into the hearing room on the day of the hearing.  See 
hearing transcript at page 17.  The Veteran also testified of an 
episode where the knee gave out just as he was crossing a street 
and a bus was approaching.  See hearing transcript at pages 4 and 
17.  The April 2008 examiner described the Veteran's gait as a 
"severe limp."  Although the Veteran does not use an assistive 
device such as a cane or crutch, he does constantly wear a knee 
brace.  The January 2007 examiner noted only instability with 
results of diagnostic tests for instability and did not report 
the Veteran's gait or describe any reported locking or giving way 
of the knee.  The Board notes that a May 2006 orthopedic note 
reported full range of motion and "no instability," however a 
February 2006 pre-arthroscopy report found the Veteran had a gait 
abnormality and an October 2005 report showed a "varus laxity." 

In sum, after review of the entire record, the Board finds that 
the Veteran's left knee laxity symptoms more closely correspond 
to a moderate condition rather than a slight disability.  The 
Board thus finds that the Veteran is entitled to a disability 
rating of 20 percent for left knee laxity effective from the date 
of his service-connection, 21 April 2006.  

The Board declines to award a higher disability rating of 30 
percent for a severe instability, because the April 2008 examiner 
reported that the Veteran's left knee instability or giving way 
occurred on an infrequent basis and during the Board hearing, the 
Veteran did not testify that the giving way occurred on as 
frequent a basis as did the locking of the knee which apparently 
could be initiated by full extension of the leg at any time.  

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

With regard to the Veteran's left knee arthrosis manifested by 
lack of range of extension, the Board notes that the Veteran's 
condition was rated as 10 percent disabling from the date VA 
received the Veteran's claim, 21 April 2006, to 29 February 2008, 
and rated as 20 percent from that date onward.  The Board notes, 
as more throroughly discussed above, that during the period when 
the knee was rated 10 percent disabling, the medical evidence 
showed extension limited to 10 degrees, exactly meeting the 
criteria for a 10 percent disability rating.  The Board has found 
no evidence that shows the Veteran's left knee extension met the 
criteria for a higher disability rating at any time between the 
date his claim was received and 29 February 2008.  For those 
reasons, the Board finds that staged ratings are not warranted.

With regard to the Veteran's left knee instability, the Board 
notes that the medical evidence discussed above does not support 
a disability rating in excess of the currently assigned 20 
percent disability rating at any time after the date the 
Veteran's claim was received.  Thus, the Board finds that staged 
ratings are not warranted.

Total Rating due to Individual Unemployability

The Board will address the issue of TDIU. Initially, the Board 
notes that a claim for TDIU has not been adjudicated by the RO. 
Ordinarily a claim raised during the adjudication of an appeal on 
another issue would be referred to the agency of original 
jurisdiction for appropriate evidentiary and procedural 
development. However, the question of TDIU entitlement may be 
considered as a component of an appealed increased rating claim 
if the TDIU claim is based upon the disability or disabilities 
that are the subject of the increased rating claim. See Rice v. 
Shinseki, 22 Vet. App. 447 (2009) (ruling that if the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability (TDIU) as a result of that disability is 
warranted); see also Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001) (noting that a separate, formal claim is not required 
in cases where an informal claim for TDIU has been reasonably 
raised); see also VAOPGCPREC 12- 2001 (July 6, 2001) (offering a 
further expansion on the concept of when an informal claim for 
TDIU has been submitted).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled. 38 C.F.R. § 4.16 (2010). A finding of total disability 
is appropriate "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation." 38 C.F.R. 
§§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides." Moore v. Derwinski, 1 Vet. 
App. 356, 358 (1991). "Marginal employment shall not be 
considered substantially gainful employment." 38 C.F.R. § 4.16(a) 
(2010). The Court noted the following standard announced by the 
United States Eighth Circuit Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity. 
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits. The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based upon 
individual unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only asks 
for TDIU because of 'subjective' factors that the 'objective' 
rating does not consider." Vettese v. Brown, 7 Vet. App. 31, 34-
35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits. Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" one 
based on the average industrial impairment or a "subjective" one 
based upon the veteran's actual industrial impairment. In a 
pertinent precedent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that 
veterans who, in light of their individual circumstances, but 
without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances. Thus, the criteria include a 
subjective standard. It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation. VAOPGCPREC 75-91 (Dec. 
27, 1991). In determining whether unemployability exists, 
consideration may be given to the veteran's level of education, 
special training and previous work experience, but not to his age 
or to any impairment caused by non service- connected 
disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

A total disability rating for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more. If there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and the 
combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a) 
(2010).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 38 
C.F.R. § 4.16(a), such case shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321 (2010).

Analysis

The Veteran testified that he has been unemployed since about 
1985.  See hearing transcript at pages 9 and 12.  A November 2007 
VA nurse practitioner reported the Veteran's employment had been 
as a landscaper.  The Veteran testified that his left knee 
prevented him from standing for long periods or walking any 
further than around a block.  See hearing transcript at page 7.  
He also testified that his left knee, among other ailments, 
prevented him from working.  See hearing transcript at page 12.  

The Veteran's service-connected disabilities include: a 20 
percent disability rating for left knee arthrosis manifested by 
lack of range of extension; a 20 percent disability rating for 
left knee instability; and, a 10 percent disability rating for 
left knee arthrosis manifested by lack of range of flexion.  A 
combined 50 percent disability rating is in effect.

Because the Veteran's combined disability rating is 50 percent 
and none of his disabilities being at least 40 percent disabling, 
his service-connected disabilities do not meet the schedular 
criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) 
(2010).  As stated above, when a claimant is unable to secure and 
follow a substantially gainful occupation by reason of service-
connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 38 
C.F.R. § 4.16(a), such case shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321 (2010). 

Accordingly, the Board will remand the claim for referral for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) 
(2010).


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for service-connected left knee arthrosis manifested by 
loss of extension is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected left knee laxity is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.




REMAND

As discussed above, the Board has found that referral for 
extraschedular consideration for service-connected left knee 
disabilities is warranted. See 38 C.F.R. § 3.321 (b)(1) (2010).  
As described above, the evidence of record shows that the 
Veteran's service-connected left knee disabilities affect his 
ability to work. The Board notes the reported loss of work due to 
his disabilities is likely significant. Therefore, on remand, his 
claim should be referred to the Director, Compensation and 
Pension Services, for consideration of an extraschedular 
disability.

 Accordingly, the case is REMANDED for the following action:

Refer the Veteran's claim to the Director, 
Compensation and Pension Services, for 
consideration of an extraschedular disability 
rating for his service-connected left knee 
disabilities.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009). 




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


